Citation Nr: 1745638	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  16-14 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and C.B. 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1991 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Indianapolis, Indiana.  Thereafter, the Phoenix RO assumed jurisdiction.   

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in September 2016.  A transcript of the hearing is of record.  

With regard to the issue of service connection for PTSD, the question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding any action which may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim]; see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim].  Therefore, the Board has listed the issues as such on the title page of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD in October 2011.  The Veteran was notified of this decision that same month and while she filed a notice of disagreement and a statement of the case was issued August 2012, she did not perfect her appeal nor was evidence received within the proscribed periods which would have allowed the claim to remain open. 

2.  Evidence received since the denial of entitlement to service connection for PTSD raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2011 rating determination denying service connection for PTSD became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  New and material evidence sufficient to reopen the claim of service connection for PTSD has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In view of the Board's favorable decision on this claim as it relates to the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for PTSD, further assistance is not required to substantiate the claim.

New and Material

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.  

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010). 

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

In an October 2011 rating determination, the RO noted that the Veteran's service treatment records included her entrance examination which stated she had been treated for a mental condition prior to her entrance into active duty.  The RO indicated that the Veteran's service treatment records and personnel file failed to note that she had any aggravation of a mental disorder or any type of stressor while on active duty.  The RO observed that the Veteran was medically separated from service due to depressive disorder and PTSD that existed prior to service.  It indicated that based upon the PTSD claim, a VA examination with an opinion was requested to determine if there was aggravation of the pre-existing mental problems.  It noted that at the VA examination, the Veteran was diagnosed with PTSD from childhood and borderline personality disorder.  The examiner reported the stressor as sexual, emotional and physical abuse in childhood and PTSD was diagnosed based on this stressor.  These reports were consistent with records received from Social Security and also the reports in service.  The RO noted that after reviewing the claims file and history, the examiner opined that the PTSD was less likely than not related to service and clearly existed prior to service and was not aggravated beyond its natural progression by an in-service injury, event, or illness.  The RO indicated that the evidence showed PTSD.  It further noted that there had to be objective evidence of worsening of a pre-existing condition in order to establish service connection by aggravation.  The RO stated that there was no evidence that the condition permanently worsened as a result of service and service connection for PTSD was denied.

Evidence available to the RO at the time of the prior denial included the Veteran's service treatment records, the Veteran's statements, private treatment records, and the results of the October 2011 VA examination.  The Veteran was notified of this decision later that month and while she filed a notice of disagreement and a statement of the case was issued, she did not perfect her appeal nor was any evidence received which would have allowed the claim to remain open; thus, the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Evidence added to the record subsequent to the denial includes private treatment records and reports, VA examination results, and statements and testimony from the Veteran.

Treatment records added to the record demonstrate a diagnosis of PTSD which has been associated with military sexual trauma (MST).  Also added to the record are statements from various individuals as to the Veteran's mental state before and after service and her current mental health state.  The Veteran has also testified as the incident which she claims occurred in service and has pointed to service treatment records showing testing for a UTI and vaginitis during the time period in question as support for her claim that a MST occurred in service.  

The basis for the prior denial was that the Veteran had PTSD which preexisted and was not aggravated by any incident in service.  The newly added treatment records demonstrate a diagnosis of PTSD related to the MST.  The Veteran has provided detailed statements as to the claimed MST.  She has also submitted several statements concerning her mental health prior to service and following service and statements about her current mental health.  The newly received evidence relates to previously unestablished elements of the claim of a current disability and a possible link between the current disability and service, and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For these reasons, the Board finds that the evidence received since the October 2011 rating determination is new and material to reopen service connection for PTSD.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The reopened issue will be addressed in the remand section below.


ORDER

New and material evidence having been received, the petition to reopen the previously denied claim of service connection for PTSD is granted.


REMAND

The Board notes that "VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred."  38 C.F.R. § 3.304(f)(5).  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (holding it is error to conclude that a medical opinion based on a post-service examination of a veteran cannot be used to establish the occurrence of a stressor).

The Board finds that a new VA examination is needed to determine whether the Veteran's PTSD is due to the claimed MST.  The Board finds that a remand is necessary to afford the Veteran another VA examination and to obtain an opinion as to the nature and etiology of the claimed PTSD, as well as any other diagnosed psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  After completing the above development, schedule the Veteran for a VA examination to determine the nature and etiology of any current psychiatric disorder, to include PTSD.  All indicated tests and studies should be performed and all findings must be reported in detail.  The examiner should include in the report that the file has been reviewed.  

The examiner must offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the personal assault stressor reported by the Veteran actually occurred.  In forming this opinion, the examiner must specifically review and address the VA records, which reflect diagnoses of PTSD with related military sexual trauma (MST).  The examiner must also review and address the various lay statements submitted in support of the Veteran's claim.  In reviewing the evidence and forming this opinion, the examiner must also, to the extent possible, address any inconsistencies in the Veteran's account of the in-service assault, such as those indicated in prior VA treatment records.

If, and only if, the examiner determines that it is at least as likely as not that the claimed in-service assault actually happened, then he/she should also determine whether the Veteran has a current psychiatric disorder, to include PTSD, that is related to the claimed MST; or, that otherwise had its onset in service or is etiologically related to her active service.

With respect to any diagnosed psychiatric disorder, to include PTSD, the examiner should offer an opinion on the following: (1) whether the disability clearly and unmistakably existed prior to service entrance, and, if so (2) whether the disability was clearly and unmistakably not aggravated (i.e., permanently worsened beyond the natural progression) during or as a result of service.  For any aggravation found, the examiner should state, to the best of his/her disability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A detailed rationale for all opinions expressed should be provided.  The examiner must consider the Veteran's lay statements describing her in-service experiences and the onset and continuity of psychiatric symptomatology.  

If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

3.  Then readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, in light of this and all other additional evidence.  If the  claim continues to be denied, send her and her representative an SSOC and, after they have had an opportunity to respond to it, return the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________

Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


